Citation Nr: 1204339	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  10-07 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a left ankle disability.

2.  Entitlement to service connection for arteriosclerotic heart disease.

3.  Entitlement to service connection for spastic colon.

4.  Entitlement to service connection for diabetes mellitus.

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left rotator cuff tear.  

6.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disability.  

7.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disability.  

8.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1961 to September 1963.  He had additional unverified service with a National Guard unit.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In September 2010, the Veteran testified at a Board hearing by video conference before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file.  

The Veteran also submitted additional evidence to the Board after the appeal was certified to the Board.  The submission of such evidence was not accompanied by a waiver of RO consideration.  As will discussed in greater detail below, the Board finds it necessary to remand the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disability for the RO to consider this newly submitted evidence in connection with that claim in the first instance.  See 38 C.F.R. § 20.1304(c) (2011).  However, in light of the Board's favorable determination below regarding the Veteran's petition to reopen his previously denied claims of service connection for hypertension, a back disability, and a left rotator cuff tear, the Board finds it unnecessary to remand these matters for initial consideration of the newly submitted evidence by the RO.

(The decision below addresses the Veteran's petition to reopen his previously denied claims of service connection for hypertension, a back disability, and a left rotator cuff tear.  The remainder of the Veteran's claims, as well as the underlying claims of service connection for hypertension, a back disability, and a left rotator cuff tear, are addressed in the remand that follows the Board's decision.)


FINDINGS OF FACT

1.  By a January 2002 decision, the RO denied service connection for a back disability, a left knee disability, hypertension, and a left rotator cuff tear; the Veteran did not appeal that denial.  

2.  Evidence received since the RO's January 2002 decision relates to an unestablished fact necessary to substantiate the claim of service connection for a back disability, and it raises a reasonable possibility of substantiating the underlying claim.

3.  Evidence received since the RO's January 2002 decision relates to an unestablished fact necessary to substantiate the claim of service connection for a left rotator cuff tear, and it raises a reasonable possibility of substantiating the underlying claim.

4.  Evidence received since the RO's January 2002 decision relates to an unestablished fact necessary to substantiate the claim of service connection for hypertension, and it raises a reasonable possibility of substantiating the underlying claim.


CONCLUSIONS OF LAW

1.  The January 2002 RO decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2001).

2.  New and material evidence has been submitted to reopen the claim of service connection for a back disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  New and material evidence has been submitted to reopen the claim of service connection for a left rotator cuff tear.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

4.  New and material evidence has been submitted to reopen the claim of service connection for hypertension.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran originally filed a claim of service connection in December 1999 for, among other things, a back disability, a left shoulder disability, and hypertension.  In May 2000, the RO denied those claims on the basis that they were not well grounded.  In January 2002, following enactment of the Veterans Claims Assistance Act of 2000 (VCAA), which eliminated the well-grounded claim requirement, the RO issued a new rating decision, wherein it denied service connection for, among other things, a back disability, hypertension, and a left rotator cuff tear.  The Veteran did not disagree with the January 2002 RO decision and it therefore became final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2001).

As a result of the finality of the January 2002 RO decision, the Veteran's claims of service connection for a back disability, a left rotator cuff tear, and hypertension may now be considered on the merits only if new and material evidence has been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

Section 3.156(a) of title 38, Code of Federal Regulations provides the following definitions of new and material evidence:  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir. 1998).  In making the determination of materiality, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board notes that it must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Id.  Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384; see Butler v. Brown, 9 Vet. App. 167, 171 (1996).

To determine whether new and material evidence has in fact been submitted, the Board first must compare the evidence submitted since the previous final denial with evidence previously of record.  If the newly submitted evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not merely cumulative of other evidence that was then of record, it will be considered "new evidence" under 38 C.F.R. § 3.156(a).  If the evidence is in fact new, the Board will then consider whether it is also material.  

In this regard, the Board notes that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  See id.  

In this case, the evidence of record at the time of the January 2002 RO decision included:  the reports of February and September 1961 pre-induction examinations noting that the Veteran had mild thoracic kyphoscolios; the Veteran's service treatment records (STRs) showing treatment for complaints of back pain and containing a January 1962 impression of a muscle strain; private medical records dated in 1996 showing treatment for left shoulder pain and back pain and diagnosing a left rotator cuff tear, degenerative lumbar disc disease, and lumbar myofascial strain; private physical therapy records related to therapy in 1995 for a lumbar sprain; a private medical record noting a past history of hypertension; a December 2001 letter from the Veteran's private physician, T.L., M.D., noting ongoing treatment for hypertension, lumbar disc disease and lumbar strain, and a left rotator cuff tear; and copies of the Veteran's National Guard records showing treatment for back pain and high blood pressure and noting that the Veteran had been variously placed on profiles related to his physical capacity and upper and lower extremities.  

In January 2002, the RO denied service connection for a back disability, a left rotator cuff tear, and hypertension upon finding that the evidence failed to show that the Veteran's currently diagnosed back disability, left rotator cuff tear, or hypertension was related to service.

Evidence received since the January 2002 RO decision consists of private medical records; copies of certain STRs; and statements from the Veteran, to include his September 2010 hearing testimony.

Notably, in an October 2010 letter, Dr. L. stated that he had been treating the Veteran for 15 years.  Dr. L. noted that the Veteran had been found to have upper thoracic scoliosis and mild kyphosis prior to service and indicated that while serving on active duty, the Veteran sustained an injury to his lumbar spine and to his left ankle.  Dr. L. then stated that the Veteran's National Guard records showed that he had an aggravation of his back while performing National Guard duties.  He further indicated that the Veteran aggravated his left should rotator cuff tear while serving in the National Guard.  Dr. L. also noted that the Veteran was treated for hypertension while serving in the National Guard.  Dr. L. stated that he Veteran was still undergoing treatment for his back, left shoulder, left ankle, and hypertension and concluded that the mentioned disabilities were associated with the Veteran's military service and/or were exacerbated by such.  

Dr. L.'s October 2010 letter suggests the Veteran's currently diagnosed back disability, left rotator cuff tear, and hypertension were either caused or aggravated by military service.  This evidence is new as it was not previously of record when the prior decision was made.  That is, the previous evidence showed only current diagnoses of a back disability, a left rotator cuff tear, and hypertension.  Further, it is material because it is supporting evidence of a nexus between the claimed current disabilities and military service.  See Hickson v. West, 12 Vet. App. 247, 253 (1999) (establishing service connection requires evidence of a nexus between the claimed in-service disease or injury and the present disability).  As a result, the Board finds that Dr. L.'s October 2010 letter, which is presumed credible, see Justus, supra, constitutes new and material evidence.  The evidence is not dispositive of the nexus issue, but it nevertheless relates to an unestablished fact necessary to substantiate the underlying claims and it raises a reasonable possibility of substantiating the claims.  Accordingly, the claims of service connection for a back disability, a left rotator cuff tear, and hypertension are reopened with the submission of new and material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been received, the claims of entitlement to service connection for a back disability, a left rotator cuff tear, and hypertension are reopened; to that limited extent, the appeal is granted.


REMAND

As noted in the introduction, after the appeal was certified to the Board, the Veteran submitted additional evidence consisting of copies of certain STRs and a letter from the Dr. L., the Veteran's private physician.  As indicated previously, the submission of this evidence was not accompanied by a waiver of initial consideration by the agency of original jurisdiction (AOJ).  As to whether this evidence constitutes new and material evidence sufficient to reopen the Veteran's previously denied claim of service connection for a left knee disability, the Board finds that that matter must be decided in the first instance by the AOJ.  See Disabled American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (holding that appellants are denied "one review on appeal to the Secretary" when the Board considers additional evidence without having to remand the case to the AOJ for initial consideration, and without having to obtain the appellant's waiver); 38 C.F.R. §§ 19.37, 20.1304 (2011).  

Accordingly, the issue of whether new and material evidence has been received to reopen the Veteran's previously denied claim of service connection for a left knee disability must be remanded to the AOJ for initial consideration of the additional evidence received, and for issuance of a supplement SOC (SSOC) reflecting such consideration.  Id.

In his initial December 1999 application for benefits, the Veteran indicated that he had active military service from September 1961 to September 1963 and National Guard service from April 1982 to the present.  Of record is a DD form 214 reflecting that the Veteran had active military service from September 1961 to September 1963.  The claims folder also contains records showing that the Veteran had service with a National Guard unit.  These records list his organization and station as HHC 39th Infantry Brigade, Little Rock, Arkansas. 

In his December 1999 application, the Veteran indicated that he had sustained injuries to his back and left knee while in service in 1961.  He indicated development of hypertension in 1991 and of a left shoulder disability in 1996.  In February 2009, the Veteran sought to reopen previously denied claims of service connection for a back disability, a left knee disability, a left rotator cuff tear, and hypertension.  He asserted that those disabilities were incurred while in service in 1961.  He stated that during boot camp at Fort Leonard Wood, Missouri, he was required to climb a training wall that was 20 or 30 feet high.  The Veteran indicated that he had landed awkwardly when coming off the wall and twisted his left knee and ankle, which caused him to fall to the ground and injure his shoulder and back.  The Veteran also asserted that he was diagnosed as having hypertension at his September 1963 separation examination.  He alleged that his hypertension led to the development of arteriosclerotic heart disease, diabetes mellitus, and spastic bowel.  Attached to his February 2009 statement were copies of private medical progress notes, dated in September and December 2008, showing diagnoses of arteriosclerotic heart disease, diabetes mellitus, spastic bowel, hypertension, lumbar disc disease, and degenerative cervical disc disease with radiculopathy.  

The Board notes that in order to receive VA benefits, a payee must be a "veteran," defined, in part, as "a person who served in the active military, naval, or air service."  38 U.S.C.A. § 101(2) (West 2002).  The term "active military, naval, or air service" includes active duty, and "any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty."  38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a) (2011); see Biggins v. Derwinski, 1 Vet. App. 474, 477-478 (1991).  

Active duty for training (ACDUTRA) is defined, in part, as "full-time duty in the Armed Forces performed by Reserves for training purposes."  38 U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 3.6(c).  "The term 'Reserve' means a member of a reserve component of one of the Armed Forces."  38 U.S.C.A. § 101(26).  With respect to members of the Army National Guard or Air National Guard, ACDUTRA means full-time duty under section 316, 502, 503, 505 of title 32, or the prior corresponding provisions of law.  38 U.S.C.A. § 101(22)(c).

As noted, the term "active military, naval, or air service" includes "any period of [ACDUTRA] during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty."  38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a); see McManaway v. West, 13 Vet. App. 60, 67 (1999) (citing Paulson v. Brown, 7 Vet. App. 466, 469-70, for the proposition that, "if a claim relates to period of [ACDUTRA], a disability must have manifested itself during that period; otherwise, the period does not qualify as active military service and claimant does not achieve veteran status for purposes of that claim").  

In this case, the Veteran has achieved "veteran" status by virtue of his verified period of active duty.  Thus, his qualifying as a "veteran" for disability benefits for a disability resulting from injury or disease incurred during service from September 1961 to 1963is not in question.  

However, the evidence reflects that the Veteran also had National Guard service.  The Board notes that the July 2009 rating decision, from which this current appeal stems, made no mention of the Veteran's National Guard service; nor did it discuss whether any National Guard service would qualify as active military service under the applicable definitions.  

Although the Veteran now maintains that his claimed shoulder disability and hypertension were diagnosed during his period of active duty from September 1961 to September 1963, when he first claimed entitlement to service connection for hypertension and a left shoulder disability in December 1999, the Veteran indicated that those disabilities first manifested while he was serving in 1991 and 1996, respectively, during which time he was serving in the National Guard.  Further, a review of the Veteran's currently available STRs fails to show any complaints of or treatment related to high blood pressure or the left shoulder.  Indeed, on a July 1963 report of medical history, the Veteran specifically denied high blood pressure and during his September 1963 separation examination, his blood pressure was recorded as 118/76.  No mention of hypertension was made.  A private medical record also lists the date of onset of shoulder pain to be in April or May 1996.

As the evidence reflects that the Veteran is claiming service connection for disabilities potentially resulting from his service as a National Guardsman, the outcome of this case with regard to his "reopened" claims of service connection for a left shoulder rotator tear and hypertension could turn on the nature of the Veteran's National Guard duty and whether it amounts to "active military, naval, or air service."  38 U.S.C.A. § 101(2), (22), (24).  As stated above, "to have basic eligibility for veterans benefits based on a period of duty as a member of a state Army National Guard, a National Guardsman must have been ordered into Federal service by the President of the United States, see 10 U.S.C.[A.] § 12401, or must have performed "full-time duty" under the provisions of 32 U.S.C.[A.] §§ 316, 502, 503, 504, or 505."  Allen v. Nicholson, 21 Vet. App. 54, 57 (2007) (citing 38 U.S.C. §§ 101(21), (22)(C)).  Further, eligibility can be established based on a period of duty as a National Guardsman if it is shown that disease or injury was incurred in or aggravated during ACDUTRA or injury was incurred or aggravated during inactive duty training.  See Paulson, supra.  

Thus, a remand is necessary to clarify the Veteran's service dates, branch of service, and periods of any active duty, ACDUTRA, or inactive duty training.  On remand, the Veteran's complete military personnel records must be obtained and associated with the claims folder.  All National Guard personnel and treatment records, to include all physical examination reports, must also be obtained.  (Although the claims folder contains copies of National Guard medical records submitted by the Veteran, the Board cannot be sure that it has before it the Veteran's complete records concerning treatment while serving in the National Guard.)

Also on remand, the Veteran must be notified of the information and evidence necessary to substantiate claims in accordance with the Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011)), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011).  These provisions provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court), held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

Here, the VCAA notice letter provided did not specifically inform the Veteran of the information and evidence necessary to substantiate a claim based on National Guard or Reserve duty service.  Accordingly, on remand, the Veteran should be sent a new VCAA letter notifying him of the information and evidence necessary to substantiate his service connection claims, which notice includes specific information on the element of veteran status based on National Guard and Reserve duty service.  

Further, under 38 U.S.C.A § 5103A, VA must "make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim for a benefit under a law administered by the Secretary."  38 U.S.C.A § 5103A(a)(1) (West 2002); see 38 C.F.R. § 3.159(c) (obligating VA to obtain relevant records from Federal department or agency).  This duty to assist includes making "reasonable efforts to obtain relevant records (including private records)," as long as the claimant "adequately identifies" those records and authorizes the Secretary to obtain them.  38 U.S.C.A § 5103A(b)(1); Loving v. Nicholson, 19 Vet. App. 96, 101-02 (2005).  

On his December 1999 application for benefits, the Veteran indicated treatment for hypertension from J.H. and for his shoulder from W.H., M.D., a physician with the Arkansas Orthopedic Associates.  The claims folder contains a July 1993 letter from J.H., M.D., but no treatment records.  Further, although the claims folder contains copies of treatment records from the Arkansas Orthopedic Associates supplied by the Veteran, the Board cannot be sure that it has before it all relevant records from that facility.  Furthermore, during his September 2010 hearing, the Veteran indicated treatment for hypertension from private physicians Dr. P. in Milwaukee, Wisconsin, and Dr. F. in Pine Bluff, Arkansas, from 1963 to 1967; he stated, however, that he was unsure whether those physicians were still living.  Accordingly, on remand, the AOJ should contact the Veteran with a request that he provide the full name and address for Drs. J.H. and W.H., and Dr. P. and Dr. F., as well as the dates of treatment.  Following receipt of the necessary authorization for release of such private medical records to the VA, the AOJ should attempt to obtain any private treatment records from Drs. J.H., W.H., P. and F. not previously associated with the record.  

The Board notes that the Veteran has not been afforded VA examinations in connection with his claims of service connection for a back disability, an ankle disability, a left rotator cuff tear, or hypertension.  In accordance with the duty-to-assist provisions codified at 38 U.S.C.A § 5103A(d) and by regulation found at 38 C.F.R. § 3.159(c)(4), a medical opinion or examination is required if the information and evidence of record does not contain sufficient medical evidence to decide the claim, but there is-

(1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability.

See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

At the outset, the Board notes that although the Veteran has submitted a private nexus opinion noting current treatment for back, ankle, and shoulder disabilities, as well as for hypertension, and relating those disabilities to service, the basis for Dr. L.'s opinion is unclear from the report itself.  A medical opinion will be considered adequate if it (1) is based upon consideration of the veteran's prior medical history, (2) describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one," Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)), and (3) "supports its conclusion with an analysis that the Board can consider and weigh against contrary opinions," Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

Here, it is unclear whether Dr. L. found that the Veteran had a pre-existing back disability which was aggravated during service or whether he sustained an injury to his back in service, which was later aggravated during his National Guard service.  Further, although Dr. L. noted that the Veteran injured his ankle in service and was receiving treatment related to the ankle, he did not expound upon the type of injury in service or the nature of the Veteran's current ankle disability; nor did he provide any reasoning for his conclusion that a currently diagnosed ankle injury is related to service.  Moreover, although Dr. L. suggests that the Veteran aggravated his shoulder and was treated for hypertension while in the National Guard, as noted above, eligibility for benefits based on a period of duty as a National Guardsman can then only be established based on a period of "full-time duty" as a National Guardsman if it is shown the Veteran's disability was incurred or aggravated during that period.  See Paulson, supra.  Dr. L. did not provide an opinion as to the date of onset of the Veteran's left rotator cuff tear or his hypertension.  As such, the Board cannot conclude that the Dr. L.'s October 2010 opinion is adequate to support a finding of service connection for a back disability, an ankle disability, a left rotator cuff tear, or hypertension.  

While Dr. L.'s opinion cannot service as the basis for awards of service connection for the Veteran's claimed disabilities, his opinion does suggest a connection between the Veteran's disabilities and service, which, along with the other evidence of record, triggers VA's duty to provide medical examinations in connection with the Veteran's claims of service connection for a back disability, an ankle disability, a left rotator cuff tear, and hypertension.  Specifically, the evidence of record shows current diagnoses of lumbar and cervical degenerative disc disease, hypertension, and a rotator cuff tear, and Dr. L. has indicated current treatment related to the left ankle.  A review of the Veteran's STRs also shows treatment related to the left ankle and back in service and the private medical records suggest that hypertension and a rotator cuff tear manifested while the Veteran was serving in the National Guard.  The Veteran's National Guard records also contain numerous notations of back pain and treatment for lumbar strain.  

Based on this evidence, the Board has determined that "low threshold" necessary to establish entitlement to a VA medical examination has been satisfied.  See McLendon, supra.  Accordingly, the Board finds that on remand, the Veteran should be scheduled for a VA examination that addresses the nature and etiology of his current back and ankle disabilities.  The examiner should include a nexus opinion as to whether it is at least as likely as not that any currently diagnosed back and/or ankle disability was caused or aggravated by the Veteran's military service.  The Veteran should also be scheduled for VA examinations in connection with his claims of service connection for a left rotator cuff tear and hypertension.  Opinions should be provided as to the medical probabilities that the Veteran's hypertension and left rotator cuff tear is attributable to any period of duty.  

As noted above, the Veteran has claimed service connection for a heart disability, diabetes mellitus, and spastic colon secondary to his claimed hypertension.  Because any grant of service connection for hypertension could affect these remaining claims, the Board finds that the claims for service connection for heart disability, diabetes mellitus, and spastic colon are inextricably intertwined with the claim of service connection for hypertension.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  In addition to the nexus opinion regarding hypertension, the VA examiner should provide an opinion as to whether the Veteran has heart disease, diabetes mellitus, and/or spastic colon that is the result of, or chronically made worse by, hypertension.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should send to the Veteran a new VCAA notice letter.  The letter should specifically notify him of the information and evidence necessary to substantiate his claims for service connection based on his National Guard service.  The Veteran should be given an opportunity to respond to the notice, and any additional information or evidence received should be associated with the claims file.

2.  The AOJ should contact the Veteran and request that he identify the names, addresses and approximate dates of treatment for all health care providers, VA and private, who may possess additional records pertinent to his claims.  The AOJ should attempt to obtain and associate with the claims folder any medical records identified by the appellant that are not already of record.  

The AOJ should specifically request from the Veteran that he provide the full name and address for Drs. J.H., P. and F., private physicians who treated him for his hypertension, and for as Dr. W.H., who treated him for his shoulder disability.  Following receipt of that information, the AOJ should contact the physicians or facilities in question, with a request that copies of any and all records of treatment or examination of the Veteran be provided to the AOJ.  The Veteran should be requested to sign the necessary authorization for release of such private medical records to VA.  

All attempts to procure those records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  In addition, the Veteran and his representative should be informed of any such problem and given opportunity to provide the records.

3.  The AOJ must confirm the Veteran's military service and verify his dates of service, to include his National Guard service.  With regard to the Veteran's National Guard service, the AOJ should determine whether that service was active duty, ACDUTRA or inactive duty training, and, to the extent feasible, ascertain the dates for each.  As part of that process, the AOJ should attempt to obtain a copy of any DD 214 or other separation certificate, as well as the appellant's personnel records or the like that may have been maintained with his National Guard unit.  The AOJ should attempt to secure a complete copy of the Veteran's National Guard medical records, to specifically include any entrance, separation, or routine physical examination reports.  The appropriate agency(ies) must be contacted to obtain the records.  All attempts to obtain this data, and any responses received, should be documented in the claims folder.

4.  After the development ordered in paragraphs 1 through 3 above is completed, schedule the Veteran for a VA orthopedic examination in connection with his claims of service connection for back, left ankle, and left shoulder disabilities.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination.  

The examiner should be asked to review the entire record, take a detailed history from the Veteran, and address the following:

a)  the examiner should identify all current back disabilities and provide an opinion as to whether the Veteran's current lumbar disc disease, or any other diagnosed back disability, is at least as likely as not related to a period of military service.  If it is determined that any identified back disorder pre-existed the Veteran's service, the examiner should cite to the evidence of record to support that conclusion and state whether he/she believes the evidence is clear and unmistakable (undebatable) as to show the back disorder pre-existed service.  (The reasons for this conclusion should be set forth in detail.)  The examiner should also be asked to determine if it can be concluded with clear and unmistakable certainty (undebatable) that the pre-existing back disorder did not undergo a worsening in service to a permanent degree beyond that which would be due to the natural progression of the disease.  (The reasons for any such conclusion should be set forth in detail.)

b)  the examiner should also identify any current left ankle disability and opine whether it is at least as likely as not that any such disability is related to any period of military service.

c)  the examiner should opine whether the Veteran's current left rotator cuff tear is attributable to either the Veteran's period of active duty from September 1961 to September 1963, or any later indentified period of active duty, ACDUTRA, or inactive duty training.  

Regardless of whether the examiner's opinion as to any question is favorable or negative, the examiner must provide support for his/her opinion(s).  This includes reference to lay or medical evidence contained in the claims folder, if appropriate, or to known medical principles relied upon in forming his/her opinion.  

5.  After the development ordered in paragraphs 1 through 3 above is completed, schedule the Veteran for a VA examination in connection with his claim of service connection for hypertension.  The examiner should be asked to review the entire record, take a detailed history from the Veteran, and provide an opinion on whether the Veteran's current hypertension is attributable to either the Veteran's period of active duty from September 1961 to September 1963, or any later identified period of active duty, ACDUTRA, or inactive duty training.  

An opinion should also be rendered as to whether it is at least as likely as not the Veteran's hypertension has caused or made chronically worse the Veteran's diabetes mellitus, heart disease, and/or spastic colon.

Regardless of whether the examiner's opinion as to any question is favorable or negative, the examiner must provide support for his/her opinion that includes reference to lay or medical evidence contained in the claims folder, if appropriate, or to known medical principles relied upon in forming his/her opinion.  

6.  The AOJ should review the reports prepared by examiners, and if any examiner determines that he/she cannot provide an opinion on any issue at hand without resorting to speculation, the examiner should be asked to explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that a definite opinion can be obtained.)

The AOJ must ensure that all medical examination reports and opinion reports comply with this remand and the questions presented in the request.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

7.  After undertaking any other development deemed appropriate, the AOJ should review the record, to include all evidence in the claims file which has not previously been addressed in the most recent supplemental statements of the case (SSOCs) of record, and re-adjudicate the issues remaining on appeal.  If any benefit sought is not granted, the Veteran should be furnished with a SSOC and afforded an opportunity to respond before the record is returned to the Board for further review.

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


